Ladd, J.
— Prosecutrix testified that the accused had sexual intercourse with her in the evening of December 1G, 1910. She was then sixteen years old, and he eighteen or nineteen. She testified that he walked home with her frequently, had accompanied her to dances, and had been in her company on other occasions; that some time previous to the date named he had told her that he loved her *414and proposed marriage, which she had accepted; that he' had hugged and kissed her whenever with her alone; that he so did and told her that he loved her on the way home on the night in question, and asked her to “let him do it,” assured her that it was not wrong, as they were to marry anyway, and finally said that he would marry her “if anything happened”; and that she yielded to his embraces after requiring him to repeat this last statement. On cross-examination she stated that but for this last promise she would not have submitted, and that it was what finally led her to yield.
i. Criminal law: fidence”1 instiuctjon. I. Appellant complains of several instructions, in that they permitted conviction if intercourse were procured by protestations of love, deception, or other seductive arts, f°r prosecutrix testified that the conditional promise of marriage was what finally induced her to yield, and there was no evi- ' dence of other seductive arts. But she did not say that this was the only influence operating on her will. Bor all that appears, she may not, and the jury might have found that she would not, have yielded had all protestations of love been omitted, or had he not insisted that, as they wore engaged to marry, sexual indulgence would be no harm. This last, doubtless, was what the court alluded to as “other seductive arts,” and of which, contrary to appellant’s contention, there was evidence. The mere fact that the promise to marry her if anything happened was the final argument which persuaded prosecutrix to yield did not eliminate from consideration the other influences which may have operated to overcome her scruples. Indeed, it is scarcely conceivable that a chaste woman could be induced to step aside from the path of virtue in the absence of all blandishments of love; and, even though a false promise may be essential to overcome her inclinations to virtue’s side, other influences, such as protestations of love and artifices, such as assurances that there *415would be no harm because of an engagement, may have been quite as potential in accomplishing the seduction. If, then, by his protestations of love or other deception or other artifices, in connection with a conditional agreement to marry, or without this, the accused persuaded the prosecutrix to yield to his embraces, when but for such protestations or deception or other artifices she would not have done so, this was sufficient to sustain a finding of guilt, regardless of whether some of these or the conditional promise was what finally determined the issue. In other words, the previous chastity of an unmarried woman having been ascertained and the fact of intercourse established, the inquiry is as to the means by which this was accomplished; and if the accused, by false promise, protestations of love, deception, or other artifice, persuades such woman to yield, when but for some or all of these she would have known “no bliss but that which virtue gives,” he is guilty of the crime of seduction. See State v. Criswell, 148 Iowa, 254; State v. McIntire, 89 Iowa, 139; Breiner v. Nugent, 136 Iowa, 322.
Our conclusion is that, notwithstanding the testimony of prosecutrix that the conditional promise of marriage was what finally induced her to yield to sexual indulgence, the court did not err in submitting to the jury whether seduction was accomplished by protestations of love, deception, or other artifices.
2. same: evidence. Whether the evidence was sufficient to warrant a finding on these separately necessarily depends somewhat on the age and experience of the parties, their relation to one another, and other circumstances. State v. Hayes, 105 Iowa, 82; Hawn v. Banghart, 76 Iowa, 683; Marshall v. Taylor, 98 Cal. 55 (32 Pac. 867, 35 Am. St. Rep. 144). Enough of the evidence has been recited to indicate that the issues were for the jury to pass on.
*4163. Same: evidence. *415II. Counsel for appellant also criticise the instruc*416tions in authorizing conviction upon a finding that intercourse was procured on the conditional promise of marriage in event pregnancy followed. Where -¿he matter is one merely of barter, as in People v. Smith, 132 Mich. 58 (92 N. W. 776), there is reason for saying this does not amount to seduction. It is then but a- blunt offer of wedlock in futuro in exchange for sexual favors in presentí. State v. Reeves, 97 Mo. 668 (10 S. W. 841, 10 Am. St. Rep. 349).
But it ought not to be said that a young girl of sixteen years, in yielding to one professing to love her, and in the circumstances described by prosecutrix, on the strength of such a promise, is necessarily of previous unchastity, or submitted as the result of passion, rather than the false promise of the accused. State v. Hughes, 106 Iowa, 125; State v. Knutson, 91 Iowa, 549; State v. O’Hare, 36 Wash. 516 (79 Pac. 39, 68 L. R. A. 107, 104 Am. St. Rep. 970). We adhere to the rule announced in the Hughes case.
The definition of previous chastity was correct, and the evidence such as to preclude interference with the verdict by this court. — Affirmed.